Coordinates of WTG center point

WTG x Y
1 684 600 5170530
2 685 008 5.171086
3 685 342 5171587
4 686 312 5171669
5 686 845, 5171309
6 687 349 5170970
7 686 833 5170611
8 686 002 5.170 272
9 685 853 5169675
10 686 564 5 169 957
11 687 299 5.170 213
12 687 892 5170 604
13 687 549 5.169 589
14 686 799 5 169 373
15 686 104 5.169055
16 686 063 5 168 446
17 686 868 5 168 466
18 688 280 5 168 139
19 688 879 5 168 153
20 689 102 5 167589
21 689 325, 5 167029
22 687 720 5 167915
23 687 110 5 167 863
24 686 291 5 167 888
25 686 169 5 167 295
26 685 608 5 167 062
27 685 043 5 166 832
28 686 863 5 167 168
29 687 087 5 166 600
30 688 847 5 166 636
31 688 232 5 166 383
32 687 646 5 166 142
33 687 072 5.165 907
34 686 514 5 165 686
35 685 398 5 165 236
36 684 842 5165011
37 686 496 5 164995
38 687 543 5165471
39 686 734 5 164 395
40 687 784 5 164 881
41 689 502 5 168 079
42 689 978 5 166 904
43 689 600 5 166 348
44 690 218 5 166 228

WTG

x Y
45 689 839 5 165 736
46 689 767 5165117
47 688 474 5 164585
48 685 784 5 163 489
49 685 210 5 163 255
50 686 476 5 163 573
51 686 928 5 162 828
52 687 531 5 162779
53 687 836 5 163 296
54 687 399 5 163 964
55 688 075, 5 163 997
56 688 505 5 163 305
57 688 707 5 163 878
58 689 054 5 164 379
59 689 361 5 163 862
60 689 725 5 164 486
61 690 286 5 163 420
62 689 690 5 163 328
63 688 805 5 162 783
64 689 147 5 162 284
65 690 028 5 162 829
66 690 534 5 162505
67 691 181 5 162 532
68 691 092 5 161913
69 690 424 5 161874
70 689 771 5 161 880
71 690 411 5161241
72 689 783 5 160518
74 688 871 5 161473
75 688 084 5 160 947
76 688 079 5 160 345
77 688 494 5.159 926
78 689 109 5.159931
79 690 569 5165 429
80 691179 5165517
81 691 585 5 165 978
82 691979 5 166 439
83 692 372 5 166 894
84 693 016 5 166 795
85 692 788 5 167 373
86 693 189 5 167 839
87 693 618 5 168 325
88 693 954 5 167 808
89 694 105 5 167 234
90 694 551 5 166 829

WTG

x Y
91 694 997 5 166 427
92 693 757 5 168 908
94 692 909 5169759
95 692 484 5170194
96 691 954 5169911
97 691550 5 169 444
98 691 139 5 168 972
99 690 708 5 168 481
100 691 273 5 168 297
101 691 690 5 167 870
102 692 114 5 167 442
103 691 395 5 166 619
104 690 979 5.167045
105 690 560 5 167 472
106 690 308 5 168 027
107 689 911 5167571
108 693 069 5.173279
109 693 619 5 173 610
110 692 445 5.173 906
111 693 348 5174172
112 692 878 5.174 647
113 692 022 5 174 332
114 691 228 5.173 469
115 690 806 5 173 888
116 691 508 5175 102
117 692 326 5175527
118 691 260 5.175 648
119 690 056 5175 026
120 689 806 5175579
121 691 010 5.176 193
122 692 065 5176 072
123 691 612 5 176 468
124 689 558 5176 126
125 690 204 5.176 400
126 690 758 5.176 740
127 691 373 5177005
129 691 981 5.177 480
130 691 116 5177564
131 690 512 5177294
132 690 227 5177904
133 690 992 5178 189
134 691 694 5.178 107
135, 691 268 5178729
136 691 173 5.179 334
139 689 681 5179024

WTG

x Y
140 689 777 5 178 387
141 688 734 5179524
142 688 827 5178929
143 688 918 5.178 331
144 689 374 5177922
145 688 628 5177795
146 688 015 5177691
147 685 823 5.177 223
148 685 000 5177 056
149 684 328 5176925
150 683 486 5176 752
151 683 827 5.177 280
152 684 559 5.177 489
153 685 324 5.177 563
154 685 231 5.178 186
155 684 468 5178 085
156 683 731 5177 881
157 683 976 5.178 430
158 684 562 5.178 763
159 685 333 5178771
160 685 932 5.179 082
161 685 809 5.179 670
162 685 195 5.179 422
163 684 438 5179 355
164 683 851 5179019
165 683 729 5.179 608
166 684 721 5.179 892
167 685 313 5 180018
128a 685 618 5172 166
137a 685 346 5.170 023
138a 688 776 5 169 344
73a 689 168 5 168 683
93a 688 288 5.170 133

